Case 2:20-cv-08747-AB-RAO Document 7 Filed 10/15/20 Page 1 of 1 Page ID #:31



 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10

11    ROD ANTHONY HUFF,                   Case No. CV 20-08747 AB (RAO)
12                     Plaintiff,
13          v.                            JUDGMENT
14    AIRPORT COURTHOUSE,
15                     Defendant.
16

17         IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed
18   with prejudice for the reasons set forth in the related Memorandum and Order
19   Regarding Summary Dismissal.
20

21   DATED: October 15, 2020
22
                                        ANDRÉ BIROTTE JR.
23                                      UNITED STATES DISTRICT JUDGE
24

25

26

27

28
